Citation Nr: 1801075	
Decision Date: 01/09/18    Archive Date: 01/19/18

DOCKET NO.  14-30 294	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Diego, California


THE ISSUE

Whether new and material evidence has been received to reopen a claim of entitlement to service connection for the cause of the Veteran's death, and if so, whether the reopened claim can be granted. 


REPRESENTATION

Appellant represented by:	Larry Schuh, Attorney


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M. Yacoub, Associate Counsel


INTRODUCTION

The Veteran had active air service from June 1966 to January 1970.  The Veteran died in November 1991, the appellant is his surviving spouse. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an October 2010 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in San Diego, California.  

In connection with this appeal, the appellant testified before the undersigned Veterans Law Judge (VLJ) at a videoconference at the RO in May 2017.  A transcript of the hearing has been associated with the record. 

The issue of entitlement to service connection for the cause of the Veteran's death is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  In an unappealed March 1993 rating decision, the AOJ implicitly denied service connection for the cause of the Veteran's death.

2.  A January 2007 notification letter associated with the record again denied service connection for the cause of the Veteran's death due to the appellant being remarried and as such, did not have status as a claimant. 

3.  The evidence associated with the claims file subsequent to the January 2007 decision includes evidence that relates to an unestablished fact necessary to substantiate the claim, is neither cumulative nor redundant of evidence already of record, and raises a reasonable possibility of substantiating the claim of entitlement to service connection for the cause of the Veteran's death.


CONCLUSION OF LAW

New and material evidence has been received sufficient to reopen a claim of entitlement to service connection for the cause of the Veteran's death.  38 U.S.C. § 5108 (2012); 38 C.F.R. § 3.156 (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The appellant originally filed a claim for entitlement to education benefits which was denied in March 1993 due to a finding that the Veteran's cause of death was not service connected.  This administrative decision was not appealed.  In November 2006 the appellant once again applied for service connection for the Veteran's cause of death.  A January 2007 administrative decision denied service connection for the cause of the Veteran's death due to the appellant having entered a new marriage.  The appellant did not appeal that decision. 

The pertinent evidence of record that has been received since the January 2007 decision includes the following: a divorce decree from the appellant indicating the dissolution of her new marriage, hearing testimony indicating new information concerning the Veteran's circumstances of service, and a medical opinion from a private physician evaluating the Veteran's cause of death. 

The Board finds that taken together, the newly submitted evidence is new and material.  In this regard, the Board finds that the evidence is not cumulative or redundant of the evidence previously of record.  Moreover, it is sufficient to raise a reasonable possibility of substantiating the claim. 

Accordingly, reopening of the claim of entitlement to service connection for the Veteran's cause of death is warranted. 


ORDER

The Board having determined that new and material evidence has been received, reopening the claim of entitlement to service connection for the cause of the Veteran's death is granted. 


REMAND

Although the Board regrets the additional delay, a remand is necessary to ensure that due process is followed and that there is a complete record upon which to decide the appellant's claim so that she is afforded every possible consideration.  38 U.S.C. § 5103A; 38 C.F.R. § 3.159. 

The Veteran died in November 1991.  His death certificate indicates that the cause of death was cardiorespiratory compromise due to, or as a consequence of malignant metastatic melanoma. 

The appellant claims that service connection for the cause of the Veteran's death is warranted.  Specifically, she claims that the Veteran was exposed to radiation during active duty which eventually caused the melanoma and cardiorespiratory arrest which resulted in the Veteran's death.  
In her October 2011 notice of disagreement, as well as during testimony given at her May 2017 hearing before the Board, she argued that metastatic melanoma can be caused by exposure to radiation, and that the Veteran was exposed to radiation as he was within 30 miles of several nuclear testing sites while on active duty.  The appellant specifically referenced a statement dated April 1991 from the Veteran which has been associated with the record, indicating that he served approximately 35 miles from Ground Zero, and that there were gusty winds.  Alternatively, the appellant stated, and the Veteran's service personnel record (SPR) confirmed, that he had service at Indian Springs Air Force Base, which was approximately 25 miles southeast of the town of Mercury, where she alleges nuclear testing was accomplished.  Further, the appellant reported reading of a fissures accident where there was a leakage at one of the underground testing centers.  

In an effort to confirm radiation exposure, the AOJ submitted a request for information with the Defense Threat Reduction Agency (DTRA).  DTRA returned a response in April 2015 indicating that since the record does not show, and the appellant does not allege, that the Veteran incurred radiation exposure as a result of service in Hiroshima or Nagasaki, that the request was outside of their purview.  DTRA's response recommended sending the inquiry to the Air Force Medical Support Agency (AFMSA) addressed to the Chief of Radiation Programs for the Air Force, and provided an address and a specific staff member to contact.  A review of the record does not indicate that action was taken to complete that inquiry, nor was there evidence of submission of a request for information regarding radiation exposure being sent to AFMSA.

Based upon the foregoing and the appellant's argument of how the Veteran was exposed to radiation, the Board finds that the above inquiry must be completed before the case is adjudicated. 

Accordingly, the case is REMANDED for the following action:

1.  The AOJ should submit a request for information regarding radiation exposure based on the Veteran's active duty service.  An opinion should be obtained from AFMSA as was recommended by DTRA to confirm any possible exposure. 

2.  If evidence is received that the Veteran had in-service radiation exposure, the AOJ should develop the appeal in accordance with the provisions of 38 C.F.R. § 3.311. 

3.  Then, the AOJ should review the record, arrange for any further development indicated, and re-adjudicate the claim.  If it remains unfavorable to the appellant, the AOJ should issue a supplemental statement of the case to the appellant and her representative, afford them an opportunity to respond, and return the case to the Board.  

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012).




______________________________________________
Kristin Haddock 
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


